Citation Nr: 0725291	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-33 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from June 1953 to June 1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2003 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefit.  This denial was 
confirmed and continued by a rating action issued in 
September 2003.  The veteran testified at a personal hearing 
at the RO in November 2005.  In January 2007, the veteran and 
his daughter testified before the undersigned Veterans Law 
Judge at a Travel Board hearing conducted at the RO.  
Transcripts of these hearings have been included in the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran has asserted that he now suffers from asbestosis 
as a direct result of his service in the Navy.  During his 
tenure in the service, he was a machinist's mate, working in 
the engine room of the U.S.S. Buckley and at the Navy 
shipyard.  He testified that he was responsible for cleaning 
up asbestos when the ship underwent refitting.  He denied any 
significant asbestos exposure since his separation from 
active service.  

The record includes a May 2000 private chest X-ray which was 
deemed to be consistent with mild asbestosis.  A February 
2003 VA examination included a chest X-ray that had been 
interpreted as being consistent with early asbestosis, with 
"nondescript opacities" in the lung parenchyma, although 
with no pleural abnormalities and clearly nothing 
pathognomonic of asbestosis.  However, it was noted that a CT 
scan of the lungs would be conducted, and pulmonary function 
tests (PFTs) were also ordered.  The March 2003 CT scan was 
normal, and the PFT demonstrated mild obstructive disease. 
However, despite not providing a definitive diagnosis in 
February 2003, these reports were not provided to the 
examiner in order to give such a diagnosis.  Therefore, the 
Board finds that the examination report does not provide an 
adequate basis upon to ascertain whether or not the veteran 
has asbestosis.

At the time of his January 2007 Travel Board hearing, the 
veteran submitted a statement from a physician who reported 
that she had reviewed the veteran's records in order to 
provide a diagnosis and an opinion as to the etiology of any 
diagnosed lung disorder.  She noted that she was an internal 
medicine physician with special qualifications in geriatrics.  
She acknowledged that she had never treated the veteran.  The 
letter indicated that she had reviewed the July 1999 PFTs and 
chest X-rays, as well as the physician's report concerning 
these studies.  She had also reviewed the interpretation of 
the February 2005 radiology report.  Based upon this 
evidence, she concluded that the veteran had asbestosis and 
that this had been caused by his in-service exposure.  
However, there is no indication that this physician had 
reviewed the findings of the February 2003 VA examination or 
the March 2003 chest CT scan and the August 2003 PFTs.  As a 
consequence, her letter also does not provide an adequate 
basis upon which to make a decision in this case.

The Board finds that a complete VA pulmonary examination, 
which takes all the relevant evidence into consideration in 
making a diagnosis and in rendering an opinion as to 
etiology, is needed.

The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Schedule the veteran for a pulmonary 
examination.  The claims folder, to include 
the service medical and personnel records, 
the reports of the July 1999 chest X-ray, 
the May 2000 chest X-ray, the February 2003 
VA examination (with the March 2003 chest CT 
scan and the August 2003 PFTs), and the 
January 2007 private physician's statement, 
must be provided to the examiner to review 
in conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so 
reviewed.  

a.  After conducting this review and the 
clinical examination, the examiner should 
render a definitive diagnosis, that is, 
whether or not the veteran currently has 
asbestosis.

b.  If asbestosis is diagnosed, an 
opinion should be rendered as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that this disorder is causally related 
solely to exposure to asbestos during the 
veteran's service in the Navy, or whether 
such a causal relationship to service is 
unlikely (i.e., less than a 50-50 
probability).

c.  All indicated special studies deemed 
necessary must be conducted.  A complete 
rationale for the opinions expressed must 
be provided.

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  If it cannot be determined whether 
the veteran currently has asbestosis 
which is related to his active service, 
on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

2.  After the above-requested development 
has been completed, the veteran's claim for 
entitlement to service connection for 
asbestosis must be readjudicated.  If the 
decision remains adverse to the appellant, 
he and his representative should be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

